The opinion of the court was delivered by
Van Syckel, J.
This suit was brought to recover for work done by the plaintiffs for defendant on seventy alarms.
There was evidence on the trial below to show that the contract of the defendant was to pay for the alarms $1 each when they were finished.
The defendant requested the trial court to charge the jury that, if that was found to be the contract and if the jury found that the alarms were not finished, there was no liability on the part of the defendant.
The trial judge refused so to charge, and exception was taken, and error is assigned upon such refusal.
The defendant was clearly entitled to have the jury instructed in accordance with this request, and the refusal to .give it is fatal to the judgment. The judgment must be xeversed, with costs.